HEAD, J.
The indictment charges arson — the burning of a store, not the burning of the property therein *25contained.' The degree of the arson is determinable', it is ti-ue, by the value of the store and the property therein contained, but the offense is the burning of the store. If both be of the value of $500 or more, it is arson in the second degree, if the store be burned under circumstances constituting arson, although not an article of the property contained therein be burned. So, the injury constituting the offense is to the store, and its ownership only need be alleged.
There was sufficient evidence to carry to the jury the question whether the house was burned by accident or design — therefore sufficient evidence of the corpus delicti. to let in a confession, express or implied, of the defendant. The implied confession testified toby the witnesses, Andrew Dale and Ed Welsh, was properly admitted.
It was within the discretion of the court to allow additional evidence of the value of the property, after the defendant closed his evidence — a discretion not revisable here.
Charges 1 and 2 requested by defendant were argumentative, and charge 3 was abstract.
The oral charge excepted to was proper under the evidence.
Affirmed.